Citation Nr: 1640150	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for otitis media with mastoidectomy of the right ear.

2.  Entitlement to a separate rating for benign paroxysmal vertigo of the right ear.

3.  Entitlement to a rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing is in the Veteran's file.  As the VLJ is no longer employed with the Board, the Veteran was given and declined an opportunity for a hearing with a different VLJ.

In August 2014, the Board remanded this matter for further evidentiary development.

The Board notes that in January 2016, the Veteran underwent a Compensation and Pension (C&P) examination for his right ear otitis media with mastoidectomy in which he was also diagnosed with benign paroxysmal vertigo disorder.  In the Supplementary Statement of the Case (SSOC), the RO explained why the Veteran was entitled to a 10 percent rating for a peripheral vestibular disorder, but it failed to award the Veteran an additional 10 percent rating for this peripheral vestibular disorder.  This decision does so, such that the Veteran should now be in receipt of a 10 percent rating for his right ear otitis media with mastoidectomy and an additional 10 percent rating for benign paroxysmal vertigo.




FINDINGS OF FACT

1.  The Veteran's service-connected otitis media with mastoidectomy of the right ear is assigned a 10 percent disability rating throughout the appeal period, the maximum authorized under 38 C.F.R. § 4.87, Diagnostic Code 6200.

2.  The competent and probative evidence shows that the Veteran's currently diagnosed benign paroxysmal vertigo, associated with his service-connected otitis media with mastoidectomy of the right ear, is manifested by dizziness, but not staggering.

3.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD) (rated as 70 percent disabling); peripheral neuropathy of the right upper extremities (rated as 40 percent disabling); peripheral neuropathy of the left upper extremities (rated as 30 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); peripheral neuropathy of the right lower extremities (rated as 20 percent disabling); peripheral neuropathy of the left lower extremities (rated as 20 percent disabling); otitis media with mastoidectomy of right ear (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); benign paroxysmal vertigo (rated as 10 percent disabling); right ear hearing loss (noncompensable rating); and ecthyma (noncompensable rating).  

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for otitis media with mastoidectomy of the right ear. 

2.  The criteria for a separate rating of 10 percent, but no higher, for benign paroxysmal vertigo have been met.

3.  The criteria for a TDIU are approximated.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded multiple VA examinations in connection with his claims.  These examinations are adequate and have fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Otitis Media with Mastoidectomy

The Veteran contends that he is entitled to a rating in excess of 10 percent for otitis media with mastoidectomy of the right ear.  For the following reasons, the Board finds a rating in excess of 10 percent is unavailable.

The RO rated the Veteran's otitis media with mastoidectomy as 10 percent disabling pursuant to DC 6200, which provides that a single 10 percent rating is assigned for otitis media with mastoidectomy.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Because the rating of 10 percent for otitis media with mastoidectomy is the maximum rating assignable under 38 C.F.R. § 4.87, Diagnostic Code 6200, the Veteran is not entitled to a higher rating for his disability.  As the disposition of the claim is based on higher interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Benign Paroxysmal Vertigo Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

During the period under consideration, the Veteran was rated under Diagnostic Code 6200 for chronic suppurative otitis media, mastoiditis, or cholesteatoma.  However, in the most recent January 2016 C&P examination, the Veteran was diagnosed with benign paroxysmal vertigo, which warrants an additional rating under Diagnostic Code 6204, peripheral vestibular disorders.

Under Diagnostic Code 6204, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted where there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A note in the Diagnostic Code provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this case.  Hearing impairment or suppuration shall be separately rated and combined.

The Board notes that the Veteran is already separately rated for right ear hearing loss and chronic suppuration.
 
A review of the evidence reveals the following:

In July 2009, the Veteran filed a claim for service connection for ear pain.

In August 2009, the Veteran underwent a C&P examination in which he explained that he suffered from dizziness that "comes and goes".  He stated he was unable to move quickly, get out of his bed too quickly, or bend over without dizziness.  To preserve his balance, he sometimes utilized a cane.

Throughout 2009, the Veteran reported experiencing dizziness to his medical providers at the VA.

In January 2010, the Veteran again underwent a C&P examination to explain he suffered from dizziness when he left his bed too quickly, bent over, or closed his eyes in the shower.  At times, the dizziness caused the Veteran to suffer from nausea.

A note representative of the Veteran's medical notes throughout 2010 reads Veteran's "chronic right ear pain unchanged.  Does OK with ibuprofen.  Will have significant pain if he does not take it."  Throughout, the Veteran continued to complain of dizziness.  

In April 2010, the Veteran visited the vestibular clinic due to his vertigo and lightheadedness.  He reported suffering from his symptoms for only a few minutes at a time, several times throughout the day.  The examiners determined the Veteran suffered from a severe self-perceived balance handicap but not benign paroxysmal positioning vertigo.

In November 2013, the Veteran underwent a hearing with a VLJ in which he testified that his dizziness was worsening.  The Veteran's wife testified that, at times, the Veteran was unsteady on his feet.  However, neither the Veteran nor his wife stated that the Veteran experienced staggering.

In December 2014, the Veteran's treating physician explained that the Veteran required a yearly examination to keep his mastoid cavity clean, and that his condition could cause vertigo.

In January 2016, the Veteran underwent a C&P examination in which he was diagnosed with benign paroxysmal positional vertigo, a type of peripheral vestibular disorder.  The Veteran was not found to suffer from Meniere's syndrome or endolymphatic hydrops.

The Veteran relayed to the examiner that he suffered from chronic right fungal ear infections in Vietnam, which resulted in three tympanoplasties and a mastoidectomy.  The Veteran visited his ear, nose, and throat doctor every six to twelve months.  He explained that he experienced his dizziness as a type of "whoosiness, kind of like fog, light-headed" episodes that occurred without apparent provocation and with all postures; the symptoms caused him to sway but not spin.  The Veteran experienced this one to two times a day for approximately one to five minutes; the symptoms resolved spontaneously.  To Veteran did not utilize medication for the condition and had not received treatment for dizziness or a vestibular condition.

The examiner determined the Veteran suffered from vertigo occurring more than once weekly for less than one hour in duration but did not suffer from staggering.  The Veteran was not suffering from any infectious, inflammatory, or other ear conditions, and, as such, was not experiencing active suppuration.  Upon a physical examination, the Veteran's external ear and ear canal were revealed to be normal. The Veteran's tympanic membrane revealed evidence of a healed tympanic membrane perforation.  Lastly, the Veteran's gait was normal, and he did not suffer from any tumors or neoplasms.

Applying the law to the facts of this case, the Board finds that the Veteran is entitled to a separate 10 percent rating for benign paroxysmal vertigo disorder.  Under Diagnostic Code 6204, a 30 percent rating is warranted with evidence of dizziness and occasional staggering.  The Veteran's January 2016 examination revealed that while he suffered from dizziness, he did not experience occasional staggering; the Veteran's medical records demonstrate consistent dizziness without mention of staggering.  Additionally, the Veteran himself never stated that he suffered from staggering.

Moreover, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The medical evidence of record does not show that the Veteran has a current diagnosis of Meniere's syndrome (endolymphatic hydrops), otosclerosis, or benign or malignant neoplasm of the ear.  See 38 C.F.R. § 4.87, Diagnostic Code 6201-6202, 6205, 6208-6209.  There is also no evidence of record that the Veteran's disability is manifested by the complete loss of both auricles.  See 38 C.F.R. § 6207.  As such, a rating in excess of the 10 percent is not warranted under any of the other potentially applicable diagnostic codes for disease of the ear, aside from those under which the Veteran already receives compensation (hearing loss, tinnitus, and chronic nonsuppurative otis media with effusion).

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's vestibular disorder and dizziness symptoms warranted a rating in excess of 10 percent.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms of dizziness.  To the extent the Veteran alleged he suffered from additional limitation on activities, the Board notes there is no evidence of frequent hospitalizations or "marked interference" with employment.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presented disability is not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

TDIU

The Veteran contends that he is entitled to TDIU.  For the following reasons, the Board finds entitlement to TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the evidence reveals the following:

In July 2008, the Veteran explained that he suffered from lack of concentration; short-term memory loss; dizziness; and lightheadedness.  He stated that some days he was unable to get out of job, and many days he spent the day pacing the floor like a caged lion.  The Veteran believed his symptoms made him ineligible to work.

In a January 2010 statement, the Veteran explained that he not held down a full-time permanent job since June 2007, as he was unable to get out of bed some days and unable to stop pacing the floor on other days.  Although the Veteran had applied for vocational rehabilitation training from the VA, he was denied due to his "unhirability".  The Veteran concluded by stating he was unable to work, and had been unable to do so for the past two years.

In July 2011, the Veteran stated he had been completely unemployable for the past two years due to his PTSD.

In November 2013, the Veteran underwent a hearing with a VLJ in which he testified that his dizziness, PTSD, and neuropathy were worsening, making him unemployable.

In May 2014, the Veteran explained that his short-term memory loss and poor concentration make him unemployable for any non-physical jobs. 

In March 2015, the Veteran argued that as he had been turned down twice for vocational rehabilitation, it did not make sense that he would not receive TDIU compensation.

In January 2016, an examiner who had examined the Veteran in 2014 stated that the Veteran is "not totally impaired from ability to work but would have much difficulty doing so because of this isolative, withdrawn, difficulty getting along and being around people, and those issues which also involve some irritability, though the irritability issues seem to have been improved.  So in answer to the question, can he be gainfully employed, I would have to say he could be, but it would be with much difficulty, but he is not totally impaired."

In this case, the Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD) (rated as 70 percent disabling); peripheral neuropathy of the right upper extremities (rated as 40 percent disabling); peripheral neuropathy of the left upper extremities (rated as 30 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); peripheral neuropathy of the right lower extremities (rated as 20 percent disabling); peripheral neuropathy of the left lower extremities (rated as 20 percent disabling); otitis media with mastoidectomy of right ear (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); benign paroxysmal vertigo (rated as 10 percent disabling); right ear hearing loss (noncompensable rating); and ecthyma (noncompensable rating).  

The record demonstrates that in several statements to the VA, the Veteran has claimed that he is unable to find employment due to his PTSD symptoms.  At this date, the Veteran is unemployed and has been for the majority of the period since 2007.

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).  To this end, the Board notes that the VA Examiner proffered an equivocating explanation in January 2016 concerning the Veteran's employability that is worth quoting in full, again: the Veteran "was not totally impaired from ability to work but would have much difficulty doing so because of this isolative, withdrawn, difficulty getting along and being around people, and those issues which also involve some irritability, though the irritability issues seem to have been improved.  So in answer to the question, can he be gainfully employed, I would have to say he could be, but it would be with much difficulty, but he is not totally impaired."

The Board concludes, giving the benefit of the doubt to the Veteran, that the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment.  As the VA examiner opined, the Veteran's tendencies towards isolation, withdrawing, difficulty getting along with others, being in the presence of others, all due to PTSD, would present great difficulties were the Veteran to seek or obtain employment.  Consequently, a TDIU will be granted.


ORDER

A rating higher than 10 percent for otitis media with mastoidectomy of the right ear is denied.

A separate 10 percent rating, but no higher, for benign paroxysmal vertigo, is granted under Diagnostic Code 6204 for peripheral vestibular disorder.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


